Order filed May 30, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00202-CV
                                   ____________

 JEFFREY D. CLINTON D/B/A MARATHON ENERGY MANAGEMENT,
                            Appellant

                                         V.

                         CHARLES GALLUP, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1099256

                                    ORDER

      The notice of appeal in this case was filed March 11, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before June 14, 2019. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM